PER CURIAM.
The trial court correctly set aside the jury verdict and entered judgment in accordance with the appellee’s prior motion for directed verdict when the only evidence as to the alleged slippery condition of the stairway, testimony by appellants’ expert witness, was stricken when it was discovered that the expert’s friction coefficient tests were conducted on the wrong stairwell. Stirling v. Sapp, 229 So.2d 850 (Fla.1969); Conn v. Seawind Enterprises, Inc., 406 So.2d 104 (Fla. 3d DCA 1981); Greene v. Flewelling, 366 So.2d 777 (Fla. 2d DCA 1978), cert. denied, 374 So.2d 99 (Fla.1979); Wirt v. Fontainbleau Hotel Corp., Inc., 306 So.2d 547 (Fla. 3d DCA 1974), cert. denied, 316 So.2d 288 (Fla.1975); Partelow v. Edgar, 219 So.2d 72 (Fla. 4th DCA), cert. denied, 225 So.2d 539 (Fla.1969); Stolmaker v. Bowerman, 100 So.2d 659 (Fla. 3d DCA 1958).
In light of our disposition, the cross-appeal as to denial of the motion for new trial is dismissed.
Affirmed.